319 U.S. 103
63 S.Ct. 890
87 L.Ed. 1290
Roscoe JONES, Petitioner,v.CITY OF OPELIKA.  Lois BOWDEN and Zada Sanders, Petitioners,  v.  CITY OF FORT SMITH, ARKANSAS.  Charles JOBIN, Appellant,  v.  The STATE OF ARIZONA.
Nos. 280, 314, 966.
Reargued March 10, 11, 1943.
Decided May 3, 1943.

Robert MURDOCK, Jr., Petitioner,
v.
COMMONWEALTH OF PENNSYLVANIA (CITY OF JEANNETTE), and
seven other cases.
Nos. 280, 314, 966, 480—487.
Supreme Court of the United States
Reargued March 10, 11, 1943.
May 3, 1943
Mr. Justice REED, dissenting.
Mr. Hayden C. Covington, of Brooklyn, N.Y., for petitioners.
No appearance for respondents.
PER CURIAM.


1
The judgments in these cases were affirmed at the October Term, 1941. 316 U.S. 584, 62 S.Ct. 1231, 86 L.Ed. 1691, 141 A.L.R. 514. Because the issues in all three cases were of the same character as those brought before us in other cases by applications for certiorari at the present term, we ordered a reargument and heard these cases together with Nos. 480-487, Murdock et al. v. Pennsylvania. For the reasons stated in the opinion of the Court in Nos. 480-487, 319 U.S. 105, 63 S.Ct. 870, 87 L.Ed. —-, decided this day, and in the dissenting opinions filed in the present cases after the argument last term, the Court is of opinion that the judgment in each case should be reversed. The judgments of this Court heretofore entered in these cases are therefore vacated, and the judgments of the state courts are reversed. So ordered.


2
Reversed.


3
For dissenting opinions of Mr. Justice REED, and Mr. Justice FRANKFURTER, see 319 U.S. 105, 63 S.Ct. 891.